Citation Nr: 1333874	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  07-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.  This matter comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2009, the Board issued a decision which denied service connection for a skin disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2011 Memorandum Decision, the Court vacated that part of the Board's October 2009 decision which denied service connection for a skin disorder, and remanded the issue to the Board for additional development. 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2013); 38 U.S.C.A. § 7107(a)(2) (West 2002). 


REMAND

When remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In compliance with the Court's decision, the Board remanded the case in June 2012 to obtain treatment records and afford the Veteran an examination to determine whether the fungus-related rash that the Veteran reports is the same rash that he contracted during service.  

The Board finds that the medical opinion rendered in the September 2012 is inadequate as it did not determine whether the fungus-related rash that the Veteran reports is the same rash that he contracted during service, and therefore does not comply with the Board's remand orders.  The examiner noted a review of the claims files, the electronic records, and the history of relevant symptoms from the Veteran.  The examiner reported two skin disorders, dermatitis and a "fungal skin condition," were present.  The examiner noted that the service treatment records reported treatment of a fungal infection in 1954.  The examiner indicated that the Veteran brought photographs of a rash of the left arm and groin to the examination, but the examiner concluded that an etiology could not be determined from the photographs. 

The July 2012 VA examiner further concluded that it was unlikely that the current disorder was caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence of a relationship between a single jet-fuel splash and recurrent fungal rashes or dermatitis.  The examiner stated that "[i]t is therefore my opinion that any recurrent skin rashes or fungal infections during active duty or post service are not related to jet fuel exposure."  However, the examiner did not express an opinion as to whether the dermatitis and fungal rashes treated subsequent to service were related to the fungal infection of the hand treated during service.  

In February 2013, the Board remanded the claim again for additional examination by a dermatologist.  However, a physician of such specialty was not present at the VA Medical Center (VAMC) which is closest to the Veteran.  In order for such an examination to be conducted, the Veteran would have to travel a considerable distance to another VAMC.  The Veteran was contacted in August 2013 and at that time he refused examination at another location because he stated that he was "79 years old, and not good physical condition to be running around the country."  He submitted photographs, which he claimed documented a rash of the groin area.  

While the Veteran cannot report for another examination, this does not prevent VA from obtaining the medical opinion indicated as necessary by the Court and ordered by the Board in the June 2012 remand.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the case must be returned to the examiner who conducted the September 2012 examination of the Veteran.  If this examiner is not available, then a physician of the appropriate expertise must review the evidence of record.  Appropriate instructions must be provided to the Veteran in this regard.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records.  Based upon review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the VA examiner must provide an opinion as to whether the Veteran's current skin disorder is related to his active duty service.  The examiner must specifically address the evidence in the service treatment records which shows treatment for fungus on the Veteran's hand and the post-service medical evidence which reveals treatment for a fungal infection, and must provide an opinion as to whether the Veteran's current skin disorder is the same as or otherwise related to his in-service fungal infection.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. The report prepared must be typed.

3.  Thereafter, the medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

